NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 20 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

YURIE YAMANO,                                   No.    18-16359

                Plaintiff-Appellant,            D.C. No. 1:18-cv-00078-SOM-RLP

 v.
                                                MEMORANDUM*
STATE OF HAWAII JUDICIARY; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Hawaii
                   Susan O. Mollway, District Judge, Presiding

                            Submitted March 12, 2019**

Before:      LEAVY, BEA, and N.R. SMITH, Circuit Judges.

      Yurie Yamano appeals pro se from the district court’s judgment dismissing

her 42 U.S.C. § 1983 action alleging federal and state law claims. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under Federal

Rules of Civil Procedure 12(b)(1) and 12(b)(6). Davidson v. Kimberly–Clark


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Corp., 889 F.3d 956, 963 (9th Cir. 2018). We affirm.

      The district court properly dismissed Yamano’s claim against defendant

State of Hawaii Judiciary because her claim is barred by the Eleventh

Amendment. See Simmons v. Sacramento Cty. Superior Court, 318 F.3d 1156,

1161 (9th Cir. 2003) (state courts are “arms of the state” entitled to Eleventh

Amendment immunity); see also Pennhurst State Sch. & Hosp. v. Halderman, 465
U.S. 89, 100 (1984) (Eleventh Amendment immunity applies to states and their

agencies or departments “regardless of the nature of the relief sought”).

      The district court properly dismissed Yamano’s claims against defendants

Kobayashi and Huang for lack of subject matter jurisdiction under the Rooker-

Feldman doctrine because Yamano’s claims constitute a forbidden de facto appeal

of a prior state court judgment. See Noel v. Hall, 341 F.3d 1148, 1163-65 (9th Cir.

2003) (discussing proper application of the Rooker-Feldman doctrine); see also

Henrichs v. Valley View Dev., 474 F.3d 609, 616 (9th Cir. 2007) (Rooker-Feldman

doctrine barred plaintiff’s claim because the relief sought “would require the

district court to determine that the state court’s decision was wrong and thus

void”). Contrary to Yamano’s contention, the extrinsic fraud exception to the

Rooker-Feldman doctrine does not apply to her claims.

                                          2                                       18-16359
      The district court did not abuse its discretion by denying Yamano’s motion

to appoint counsel because Yamano was not proceeding in forma pauperis (“IFP”).

See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting forth standard of

review and explaining that the court may under “exceptional circumstances”

appoint pro bono counsel to civil litigants with IFP status).

      The district court did not abuse its discretion by denying Yamano’s request

for appointment of a next friend because Yamano failed to demonstrate that a next

friend was necessary to protect her interests. See Davis v. Walker, 745 F.3d 1303,

1310-11 (9th Cir. 2014) (setting forth standard of review and discussing the limited

nature of next friend standing).

      We reject as without merit Yamano’s contention regarding judicial bias.

      AFFIRMED.




                                          3                                  18-16359